DECISION OF DISMISSAL
This matter is before the court on Plaintiff's failure to respond to the court's Journal Entry, filed June 18, 2010. In its Journal Entry, the court stated that Plaintiff was requested to provide Defendant with the documents listed in Defendant's Exhibit C: Proof for Support of Dependents1 no later than July 9, 2010, or Plaintiff's appeal would be dismissed.
As of this date, Plaintiff has not responded to the court nor provided Defendant with the requested substantiation for the various individuals Plaintiff claimed as dependents for the 2008 tax year. Without the requested information, Plaintiff's claims cannot be properly documented.
Because Plaintiff failed to provide the requested information, Plaintiff's appeal must be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR. Your Complaint must besubmitted within 60 days after the date of the Decision or thisDecision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A.Tanner on July 26, 2010. The Court filed and entered this documenton July 26, 2010.
1 Exhibit C was attached to Defendant's Answer, filed with the court on February 19, 2010.